[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                       ________________________             APR 7, 2009
                                                          THOMAS K. KAHN
                             No. 08-12837                     CLERK
                         Non-Argument Calendar
                       ________________________

                     D. C. Docket No. 02-00046-CR-2


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ERIC LESHAUN CANTRELL,
a.k.a. Eric Byrd,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (April 7, 2009)

Before EDMONDSON, Chief Judge, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
           Eric Leshaun Cantrell appeals his resentencing under 18 U.S.C.

§ 3582(c)(2). Although the district court reduced Cantrell’s sentence for his crack

cocaine conviction under Amendment 7061 to the sentencing guidelines, it denied

his request to reduce his sentence below the amended guidelines range under

United States v. Booker, 125 S.Ct. 738 (2005). No reversible error has been

shown; we affirm.

       In this case, Cantrell’s original offense level was 27 and his criminal history

category was VI, giving him a guidelines range of 130 to 162 months. The district

court imposed a 144-month sentence. After Amendment 706 became retroactive,

Cantrell’s offense level dropped to 25; and his guidelines range became 110 to 137

months. In resentencing Cantrell under section 3582(c)(2), the district court noted

that it had considered Cantrell’s file, the factors in 18 U.S.C. § 3553(a), and the

provisions and commentary of U.S.S.G. § 1B1.10. The court determined that,

because Cantrell’s original sentence fell in the middle of the applicable guidelines

range, his amended sentence also should; and the court imposed a sentence of 120

months. The court rejected Cantrell’s argument that it had authority to impose a

below-guidelines sentence, and noted that, even if the court could, it would impose



       1
        Amendment 706 -- which became retroactive on 3 March 2008, U.S.S.G. App. C,
Amend. 713 (Supp. 1 May 2008) -- reduced by two the base offense levels in crack cocaine
sentences calculated pursuant to U.S.S.G. § 2D1.1(c).

                                              2
the same sentence because the sentence was “just and reasonable” given the

circumstances of Cantrell’s case.

      On appeal, Cantrell challenges the district court’s determination that it

lacked authority under section 3582(c)(2) to reduce his sentence below the

amended guidelines range. We review de novo the district court’s legal

conclusions about the scope of its authority under section 3582(c)(2). United

States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002).

      In United States v. Melvin, we concluded that Booker and Kimbrough 2 do

not apply to section 3582(c)(2) proceedings; a district court is bound by the

limitations imposed on its discretion by section 3582(c)(2) and the applicable

policy statements by the Sentencing Commission. See No. 08-13497, manuscript

op. at 7 (11th Cir. Feb. 3, 2009), petition for cert. filed (U.S. Feb. 10, 2009) (No.

08-8664). Thus, the district court recognized correctly that it lacked authority to

sentence Cantrell below the amended guidelines range.

      Cantrell also argues that his ultimate sentence is unreasonable both

procedurally and substantively. “Once it is established that [section] 3582 applies,

a district court’s decision to grant or deny a sentence reduction is reviewed only for

abuse of discretion.” United States v. James, 548 F.3d 983, 984 n.1 (11th Cir.



      2
          Kimbrough v. United States, 128 S.Ct. 558 (2007).

                                                3
2008).3

       A “district court must make two distinct determinations before deciding

whether to reduce a defendant’s sentence under” section 3582(c)(2). United States

v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998). First, the court must determine the

sentence it would have imposed, given the defendant’s amended guidelines range

and holding constant all other guidelines determinations made at the original

sentencing hearing. Id. Then, the court must consider the factors in section

3553(a) and determine, in its discretion, whether to reduce the defendant’s

sentence. Id. The court need not present particular findings on each section

3553(a) factor as long as the court clearly considered the factors and set forth

adequate reasons for its sentence. See United States v. Brown, 104 F.3d 1254,

1255-56 (11th Cir. 1997) (in the context of a section 3582(c)(2) denial).

       Here, the district court abused no discretion in reducing Cantrell’s sentence.

The court followed the appropriate section 3582(c)(2) procedures by substituting

Cantrell’s amended guidelines range for his original range, considering the section

3553(a) factors and Cantrell’s file, and explaining that a sentence reduction to 120

months was “reasonable and just,” given the circumstances of the case. Cantrell’s

argument is meritless that the court erred by not expressly considering all of the


       3
        And we also review the reasonableness of a sentence for an abuse of discretion. Gall v.
United States, 128 S.Ct. 586, 597 (2007) (in the context of original sentencing).

                                               4
section 3553(a) factors; the court explained adequately that it had considered the

factors in the context of Cantrell’s case, and it was not required to discuss each

factor. See id.; United States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997)

(“a district court commits no reversible error by failing to articulate specifically the

applicability -- if any -- of each of the section 3553(a) factors, as long as the record

demonstrates that the pertinent factors were taken into account by the district

court”).

      We also conclude that the sentence imposed was reasonable. Cantrell

received a sentence in the middle of the amended guidelines range. The court

considered Cantrell’s arguments and determined that a sentence within this range

was appropriate. Other than his Booker arguments, Cantrell pointed only to his

post-sentence rehabilitation in support of a lower sentence; he did not otherwise

explain how the section 3553(a) factors warranted a lower sentence. That he may

have rehabilitated himself does not show that the sentence is unreasonable.

      AFFIRMED.




                                            5